Title: Thomas Boylston Adams to John Adams, 26 July 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 26 July 1800.
				
				Your kind favor of the 14th: has been some days in hand— I thank you for your tender solicitude for my health & success— As to the first I can say, with thankfulness that it is better than usual at this melting season— To the second, I can reply, that my professional success, is sufficient to keep me above despondency, though far short of my necessities. On Tuesday last I argued a cause of considerable consequence in the District Court— The claim was by a Master & one of the Marriners of a Ship, against the Owners, for Salvage, having rescued the ship & Cargo from the hands of nine frenchmen, and navigated her safe into Charleston S. C. The Ship & Cargo were insured as was also a part of the Cargo which was on freight— The Captain in hopes of being handsomly compensated for his services & those of his associates, neglected to libel in the Admiralty— The Cargo is sold, the Ship goes upon a new voyage— The french prisoners are released & dispersed, without proving by their testimony, the recapture, and when the Master arrives a twelvemonth afterwards at Philadelphia with the Ship, he libels in the Admiralty for salvage— The ship is seized, but the Cargo was gone we were therefore under the necessity of hazarding a process in personam, because we could not proceed in rem. This brought forth a plea to the jurisdiction, which was argued on tuesday; by Ingersoll, Dallas & myself, against Moylan— After taking up the whole forenoon the Judge overruled the plea to the jurisdiction, and ordered the argument on the merits to be adjourned till next Court

day, which was yesterday— When we appeared in array before his Honor and I proceeded to open the cause of the Libellants and to offer the testimony upon which we relied to make out our claim— Lewis & Rawle appeared on behalf of the Owner of the ship & part of the Cargo, & Moylan for the Owner of the other part— They attempted to sever in their defence— One had plead to the jurisdiction the other had not— One had issued a Commission to take depositions at Charleston, in which the other had not joined, & therefore contended that the evidence & proof developed by that Commission, should not be made use of against him— They opposed in every stage the proofs & exhibits offered by us, but the Judge generally overruled in our favor, & suffered the testimony to be read, where he thought proper— But neither the protest of the Captain & his associate nor their depositions were permitted to be read, so that we were hard pushed to prove the recapture, being obliged to rely, rather on presumption, from a comparison of dates, than any positive testimony— There was a charge of Barratry also against our Clients, which we were constrained to repel, & for which we were unprepared, except by casting the presumption of spoliation upon the Captors, & putting the adverse party to the proof of the fact—
				These are the principal features of the case, and they will doubtless appear to you, various—but whether that the relation will excite any interest, further than as a cause in which I was concerned, is more than I could wish or expect—
				We are yet in limine, after wasting two Court days, in the discussion, but my portion of the duty is discharged, and I feel relieved from a very oppressive burthen, especially for hot weather— The Judge would have been better satisfied if the cause had come on last winter, when it was first instituted, and when the delights of Belmont, were not so seductive & inviting as at this season—
				I have nothing new to offer, unless it be the enclosed Gazette, which contains the first number of an Electioneering series, written as I dare vouch by L. Haratio Stockton—District Attorney of N Jersey, a warm, grateful & zealous friend of yourself & family— The tincture of religious enthusiasm, is characteristic of the writers mind—
				I have not seen Dr: Rush since the receipt of your favor— I wish he had less profession & more sincerity—but as the french say, á son age, on ne peut pas se corriger.
				I am dear Sir with love & duty to / my Mother & the family, Your Son
				
					Thomas B Adams
				
			 